BURGESS, J.
This is an appeal from a judgment for $5,000 in favor of plaintiff for damages alleged to have been sustained by him in consequence of injuries received through the alleged! negligence of defendant railway company. The suit was instituted in Jefferson county, but was • removed by change of venue to the circuit court of Ste. Genevieve county, where it was tried.
The plaintiff was injured while attempting to cross the defendant’s railroad track in a two-horse wagon in which he and Henry A. Sanguinette were riding. The wagon collided with defendant’s fast-moving train- as results of which collision the wagon was demolished, Sanguinette killed and plaintiff seriously injured.
The evidence in this case is in all material respects the same as that in the case of Sanguinette v. Railroad, 196 Mo. 466, wherein the facts are fully reviewed and where the judgment of the trial court in *199favor of the plaintiff in that ease is reversed, this court finding that Sanguinette came to his death as a result of palpable negligence on his own part. It was the same accident which occasioned Sanguinette’s death and plaintiff’s injuries, and, after a careful reading of the facts as disclosed by the record in this ease, we are forced to the conclusion that said injuries were largely the result of plaintiff’s own negligence. The judgment should be, and is, reversed.
All concur.